Name: Commission Implementing Regulation (EU) NoÃ 952/2014 of 4Ã September 2014 amending Annex I to Regulation (EC) NoÃ 798/2008 as regards the entry for Malaysia in the list of third countries, territories, zones or compartments with respect to highly pathogenic avian influenza and as regards the model veterinary certificates for the import of poultry, day-old chicks, hatching eggs, meat of poultry and farmed ratites and eggs Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  tariff policy;  Asia and Oceania;  animal product;  trade policy;  agricultural policy;  trade
 Date Published: nan

 13.9.2014 EN Official Journal of the European Union L 273/1 COMMISSION IMPLEMENTING REGULATION (EU) No 952/2014 of 4 September 2014 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Malaysia in the list of third countries, territories, zones or compartments with respect to highly pathogenic avian influenza and as regards the model veterinary certificates for the import of poultry, day-old chicks, hatching eggs, meat of poultry and farmed ratites and eggs (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first paragraph of point 1 of Article 8, points 3 and 4 of Article 8 and Article 9(2)(b) and Article 9(4) thereof, Having regard to Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (2), and in particular Article 10(2) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (3), and in particular Article 23(1), Article 24(2), Article 25, Article 26(2) and Article 28(1) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (4) provides that the commodities falling within its scope of application are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the veterinary certification requirements for the commodities concerned. Those requirements take into account whether or not specific conditions are required due to the disease status of those third countries, territories, zones or compartments. Those specific conditions, as well as the model veterinary certificates required to accompany imports of those commodities, are set out in Part 2 of Annex I to that Regulation. (3) Malaysia is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports of egg products and eggs for human consumption are authorised, but only from the region of the Western Peninsular (MY-1). However, the entry for that third country in that Annex indicates that imports of eggs for human consumption from that region are currently restricted for public health reasons, due to the fact that the relevant Salmonella control programme has not yet obtained EU approval in accordance with Regulation (EC) No 2160/2003 and also due to a specific condition on restrictions related to outbreaks of highly pathogenic avian influenza (HPAI). (4) According to the last update of the World Organisation for Animal Health (OIE) on HPAI in animals, Malaysia has been free of HPAI for more than two years. It is, therefore, appropriate to lift the animal health restrictions in relation to imports of eggs for human consumption with respect to HPAI and to update the entry for Malaysia in Part 1 of Annex I to Regulation (EC) No 798/2008 accordingly. Nevertheless, imports of eggs for human consumption should continue to be prohibited due to the remaining restrictions due to the absence of a Salmonella control programme approved by the Union. (5) Regulation (EC) No 798/2008 also lays down conditions for determining whether or not a third country, territory, zone or compartment is to be considered as free from Newcastle disease. One of the conditions is that no vaccination against that disease, using vaccines that do not comply with the criteria for recognised Newcastle disease vaccines set out in Annex VI to that Regulation, has been carried out, for a period of at least 12 months preceding the certification by the official veterinarian, unless the additional health requirements set out in Annex VII thereto are fulfilled. The model veterinary certificates BPP, BPR, DOC, DOR, HEP, HER, SRP and SRA set out in Part 2 of Annex I to Regulation (EC) No 798/2008 require certification of compliance and information on the use of Newcastle disease vaccines, including the name and the type of the vaccine and the date of vaccination. The current format of those models should be updated to allow a more convenient recording of that information in a tabular format. (6) Regulation (EC) No 798/2008 allows imports of meat of farmed ratites for human consumption into the Union from registered closed ratite holdings in South Africa provided that the specific conditions set out in Annex I thereto are fulfilled. However, experience has shown that it is necessary to clarify the veterinary certification requirements for that commodity, in particular with respect to the occurrence of low pathogenic avian influenza (LPAI) viruses in ratite and poultry holdings. The specific condition H and the model veterinary certificate for meat of farmed ratites for human consumption (RAT), set out in Part 2 of Annex I to Regulation (EC) No 798/2008, should therefore be amended accordingly. (7) Regulation (EC) No 798/2008, provides for alternative certification conditions for imports of day-old chicks and hatching eggs from Canada originating from holdings located in areas outside those placed under official restrictions for LPAI due to guarantees received from that third country and the veterinary agreement (5) entered into with it. However, it is appropriate to establish veterinary certification requirements for imports of day-old chicks and hatching eggs from all third countries authorised for such imports in order to align those requirements with those being applied within the Union in the case of an LPAI outbreak, including placing an area of at least 1 km radius around an LPAI outbreak under official veterinary restrictions. It is also appropriate to apply those amended requirements for LPAI to imports of all commodities from live poultry and live ratites covered by Regulation (EC) No 798/2008 from all third countries authorised for such imports. In Parts 1 and 2 of Annex I to Regulation (EC) No 798/2008, the specific condition indicated as L should therefore be deleted and the model veterinary certificates BPP, BPR, DOC, DOR, HEP, HER, SRP and SRA should be amended accordingly. (8) Regulation (EC) No 2160/2003 lays down rules for the control of Salmonella in different poultry populations in the Union. It provides that admission to, or retention on, the lists of third countries provided for in Union legislation, for the relevant species or category, from which Member States are authorised to import those poultry or hatching eggs covered by that Regulation is subject to the submission to the Commission by the third country concerned of a control programme for Salmonella with equivalent guarantees to those contained in the national control programmes for Salmonella in the Member States. Relevant guarantees and information in that regard are also included in the relevant model veterinary certificates for those commodities set out in Part 2 of Annex I to Regulation (EC) No 798/2008. For the purpose of convenience, the indication and attestation of those guarantees in model veterinary certificates: BPP, DOC, HEP and SRP, set out in Part 2 of Annex I to Regulation (EC) No 798/2008, should be amended to allow the use of a tabular format. (9) Commission Regulation (EU) No 517/2011 (6) repealed Commission Regulation (EC) No 1168/2006 (7). References to Regulation (EC) No 1168/2006 in Regulation (EC) No 798/2008 should therefore be amended in order to refer instead to Regulation (EU) No 517/2011. (10) Regulation (EC) No 853/2004 (8) lays down specific rules on the hygiene of food of animal origin for food business operators and the definitions which apply to them. Point 1.12 of Annex I to that Regulation lays down the definition for viscera which includes poultry gizzards. (11) In addition, Commission Decision 2007/240/EC (9) establishes standard models for veterinary certificates required for the import of live animals, semen, embryo, ova and products of animal origin into the Union and the certificates for transit through the Union of products of animal origin. The explanatory notes set out in Annex I to that Decision provide that the Harmonised System (HS) codes, as they appear in the World Customs Organisation's Harmonised System are to be used when completing Box I.19 of the model veterinary certificates. In that System, poultry gizzards are stomachs of animals which remain classified under HS code 05.04 even when edible. (12) The model veterinary certificate for meat of poultry (POU) set out in Part 2 of Annex I to Regulation (EC) No 798/2008 refers in point I.19 of Part I of the Notes to the HS headings 02.07 and 02.08. In order to include the certification for poultry gizzards, the HS code 05.04 should be added to those Notes. (13) Commission Implementing Regulation (EU) No 427/2012 (10) authorises Denmark to apply the special guarantees concerning salmonella laid down in Regulation (EC) No 853/2004 to eggs intended for dispatch to that Member State. Accordingly the model veterinary certificate for eggs (E) set out in Part 2 of Annex I to Regulation (EC) No 798/2008 should be amended in order to take account of Implementing Regulation (EU) No 427/2012. In addition, the reference in that model veterinary certificate to Council Regulation (EC) No 1028/2006 (11) should be replaced, as that Regulation has now been repealed, by a reference to Part VI of Annex VII of Regulation (EU) No 1308/2013 (12) of the European Parliament and of the Council. (14) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (15) A reasonable period should be allowed to elapse before the amended model veterinary certificates become mandatory in order to allow Member States and the industry to adapt to the new requirements set out in the amended model veterinary certificates. (16) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 798/2008 Annex I of Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 Transitional measures For a transitional period until 14 March 2015, the introduction into the Union of consignments of commodities covered by Regulation (EC) No 798/2008, accompanied by a veterinary certificate completed in accordance with the appropriate model veterinary certificates BPP, BPR, DOC, DOR, HEP, HER, SRP, SRA, POU, RAT and E set out in Part 2 of Annex I to Regulation (EC) No 798/2008, in their versions prior to the amendments made by Article 1 of this Regulation, shall continue to be authorised, provided that the veterinary health certificate was signed before 14 January 2015. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 325, 12.12.2003, p. 1. (3) OJ L 343, 22.12.2009, p. 74. (4) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (5) Council Decision 1999/201/EC of 14 December 1998 on the conclusion of the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products (OJ L 71, 18.3.1999, p. 1). (6) Commission Regulation (EU) No 517/2011 of 25 May 2011 implementing Regulation (EC) No 2160/2003 of the European Parliament and of the Council as regards a Union target for the reduction of the prevalence of certain salmonella serotypes in laying hens of Gallus gallus and amending Regulation (EC) No 2160/2003 and Commission Regulation (EU) No 200/2010 (OJ L 138, 26.5.2011, p. 45). (7) Commission Regulation (EC) No 1168/2006 of 31 July 2006 implementing Regulation (EC) No 2160/2003 as regards a Community target for the reduction of the prevalence of certain salmonella serotypes in laying hens of Gallus gallus and amending Regulation (EC) No 1003/2005 (OJ L 211, 1.8.2006, p. 4). (8) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). (9) Commission Decision 2007/240/EC of 16 April 2007 laying down new veterinary certificates for importing live animals, semen, embryos, ova and products of animal origin into the Community pursuant to Decisions 79/542/EEC, 92/260/EEC, 93/195/EEC, 93/196/EEC, 93/197/EEC, 95/328/EC, 96/333/EC, 96/539/EC, 96/540/EC, 2000/572/EC, 2000/585/EC, 2000/666/EC, 2002/613/EC, 2003/56/EC, 2003/779/EC, 2003/804/EC, 2003/858/EC, 2003/863/EC, 2003/881/EC, 2004/407/EC, 2004/438/EC, 2004/595/EC, 2004/639/EC and 2006/168/EC (OJ L 104, 21.4.2007, p. 37). (10) Commission Implementing Regulation (EU) No 427/2012 of 22 May 2012 on the extension of special guarantees concerning salmonella laid down in Regulation (EC) No 853/2004 of the European Parliament and of the Council to eggs intended for Denmark, (OJ L 132, 23.5.2012, p. 8). (11) Council Regulation (EC) No 1028/2006 of 19 June 2006 on marketing standards for eggs(OJ L 186, 7.7.2006, p. 1). (12) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007(OJ L 347, 20.12.2013, p. 671). ANNEX Annex I to Regulation (EC) No 798/2008 is amended as follows: (1) Part 1 is replaced by the following: PART 1 List of third countries, territories, zones or compartments ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 AL  Albania AL-0 Whole country EP, E S4 AR  Argentina AR-0 Whole country SPF POU, RAT, EP, E A S4 WGM VIII AU  Australia AU-0 Whole country SPF EP, E S4 BPP, DOC, HEP, SRP S0, ST0 BPR I DOR II HER III POU VI RAT VII BR  Brazil BR-0 Whole country SPF BR-1 States of: Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo and Mato Grosso do Sul RAT, BPR, DOR, HER, SRA N A BR-2 States of: Mato Grosso, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo BPP, DOC, HEP, SRP N S5, ST0 BR-3 Distrito Federal and States of: GoiÃ ¡s, Minas Gerais, Mato Grosso, Mato Grosso do Sul, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo WGM VIII EP, E, POU N S4 BW  Botswana BW-0 Whole country SPF EP, E S4 BPR I DOR II HER III RAT VII BY  Belarus BY - 0 Whole country EP and E (both for transit only through Lithuania) IX CA  Canada CA-0 Whole country SPF EP, E S4 BPR, BPP, DOR, HER, SRA, SRP N A S1, ST1 DOC, HEP N WGM VIII POU, RAT N CH  Switzerland CH-0 Whole country (3) A (3) CL  Chile CL-0 Whole country SPF EP, E S4 BPP, BPR, DOC, DOR, HEP, HER, SRA, SRP N A S0, ST0 WGM VIII POU, RAT N CN  China CN-0 Whole country EP CN-1 Province of Shandong POU, E VI P2 6.2.2004  S4 GL  Greenland GL-0 Whole country SPF EP, WGM HK  Hong Kong HK-0 The whole territory of the Hong Kong Special Administrative Region EP IL  Israel (6) IL-0 Whole country SPF BPP, BPR, DOC, DOR, HEP, HER, SRP N A S5, ST1 POU, RAT WGM VIII EP, E S4 IN  India IN-0 Whole country EP IS  Iceland IS-0 Whole country SPF EP, E S4 KR  Republic of Korea KR-0 Whole country EP, E S4 MD- Moldova MD-0 Whole country EP ME  Montenegro ME-0 Whole country EP MG  Madagascar MG-0 Whole country SPF EP, E, WGM S4 MY  Malaysia MY-0   MY-1 Western Peninsular EP E S4 MK  former Yugoslav Republic of Macedonia (4) MK-0 (4) Whole country EP MX  Mexico MX-0 Whole country SPF EP P2 17.5.2013 NA  Namibia NA-0 Whole country SPF BPR I DOR II HER III RAT, EP, E VII S4 NC  New Caledonia NC-0 Whole country EP NZ  New Zealand NZ-0 Whole country SPF BPP, BPR, DOC, DOR, HEP, HER, SRP, SRA S0, ST0 WGM VIII EP, E, POU, RAT S4 PM  Saint Pierre and Miquelon PM-0 Whole territory SPF RS  Serbia (5) RS-0 (5) Whole country EP RU  Russia RU-0 Whole country EP, E, POU S4 SG  Singapore SG-0 Whole country EP TH  Thailand TH-0 Whole country SPF, EP WGM VIII 1.7.2012 POU, RAT 1.7.2012 E 1.7.2012 S4 TN  Tunisia TN-0 Whole country SPF BPP, BPR, DOR, HER S0, ST0 WGM VIII EP, E, POU, RAT S4 TR  Turkey TR-0 Whole country SPF EP, E S4 UA  Ukraine UA-0 Whole country E, EP, POU, RAT, WGM S4 US  United States US-0 Whole country SPF BPP, BPR, DOC, DOR, HEP, HER, SRP, SRA N A S3, ST1 WGM VIII EP, E, POU, RAT N S4 UY  Uruguay UY-0 Whole country SPF EP, E, RAT S4 ZA  South Africa ZA-0 Whole country SPF EP, E S4 BPR I P2 9.4.2011 A DOR II HER III RAT VII P2,H 9.4.2011 ZW  Zimbabwe ZW-0 Whole country RAT VII EP, E S4 (2) Part 2 is amended as follows: (a) the section on Specific conditions is amended as follows: (i) specific condition H is replaced by the following: H : Guarantees have been provided that meat of farmed ratites for human consumption (RAT) is obtained from ratites coming from a registered closed ratite holding approved by the third countrys competent authority. In the case of a HPAI outbreak on the third countrys territory, imports of such meat may still continue to be authorised, provided that it is obtained from ratites coming from a registered closed ratite holding free of LPAI and HPAI; and where within a radius of 100 km around that holding, including, where applicable, the territory of a neighbouring country, there has been no outbreak of LPAI or HPAI for at least the last 24 months and where there has been no epidemiological link to a ratite or poultry holding where LPAI or HPAI has been present within at least the last 24 months. (ii) specific condition L is deleted. (b) The model veterinary certificates BPP, BPR, DOC, DOR, HEP and HER are replaced by the following: Model veterinary certificate for breeding or productive poultry other than ratites (BPP) Model veterinary certificate for breeding or productive ratites (BPR) Model veterinary certificate for day-old chicks other than of ratites (DOC) Model veterinary certificate for day-old chicks of ratites (DOR) Model veterinary certificate for hatching eggs of poultry other than ratites (HEP) Model veterinary certificate for hatching eggs of ratites (HER) (c) The model veterinary certificates SRP, SRA and POU are replaced by the following: Model veterinary certificate for slaughter poultry and poultry for restocking game supplies other than ratites (SRP) Model veterinary certificate for slaughter ratites (SRA) Model veterinary certificate for meat of poultry (POU) (d) the model veterinary certificate RAT is replaced by the following: Model veterinary certificate for meat of farmed ratites for human consumption (RAT) (e) The model veterinary certificate E is replaced by the following: Model veterinary certificate for eggs (E) (1) Commodities, including those transported on the high seas, produced before this date may be imported into the Union during a period of 90 days from this date. (2) Only commodities produced after this date may be imported into the Union. (3) In accordance with the agreement between the European Union and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132). (4) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (5) Not including Kosovo, as defined by United Nations Security Council Resolution 1244 of 10 June 1999. (6) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank.